DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 02/12/2021. The examiner acknowledges the amendments to claim 8. Claims 13-24 are withdrawn. Claims 1-12 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, filed 02/12/2021, with respect to the USC 112(b) rejection of claim 8 have been fully considered and are persuasive.  The USC 112(b) rejection of claim 8 has been withdrawn. 
Applicant's arguments filed 02/12/2021 with respect to the USC 103 rejections of claims 1-12 have been fully considered but they are not persuasive. On pg 11 of their Remarks, Applicant asserts that Hashiba does not teach the claimed “nonlinear wave generator” of claim 1 because the ultrasonic wave generated by Hashiba becomes nonlinearly distorted as it propagates through tissue. Examiner respectfully disagrees.
Claim 1 generically claims a nonlinear wave generator that appears generic to any method of generating a nonlinear wave. Furthermore, Applicant does not clearly explain how their nonlinear wave generator generates a nonlinear wave in a manner that is exclusive to taking advantage nonlinear distortions that occur as a wave propagates through a medium.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100069737 A1 to Jinde, et al. (cited in previous Office Action, hereinafter Jinde) in view of US 20100168575 A1 to Hashiba.
Regarding claim 1, Jinde teaches an intraocular pressure arrangement for measuring pressure of an eye of a patient [abstract] (Fig 1), wherein the arrangement comprises:

a contactless wave detector (13) that is locatable at a detection distance from the eye [0016] (Fig 1), the wave detector being configured to detect the generated at least one surface wave from the detection distance from the eye ([0016], sensor 13 can detect the reflected, received ultrasonic wave from eye E), the detected at least one surface wave containing surface wave information ([0025], received wave comprises a phase difference between an incident wave and reflective wave); and
an intraocular pressure measurement unit comprising a processor (70, 82, and 83) operatively connected to an output of the wave detector to receive the detected at least one surface wave containing the surface wave information and to extract surface wave information ([0025], 82 and 83 extract a phase difference from the incident and reflected waves), the intraocular pressure measurement unit configured to determine pressure information of the eye based on said surface wave information and provide the determined pressure information of the eye as an output of the intraocular pressure measurement arrangement ([0025], arithemic and control section 70 determines IOP based on the detected phase difference).

Hashiba teaches a nonlinear wave generator (11) configured to generate a nonlinear acoustic wave (first fundamental wave pulse (30)) or a nonlinear mechanical wave ([0038, 0053, 0056], ultrasound probe (11) is configurable for generating first fundamental wave pulse (30) as an acoustic wave that distorts as it propagates due to acoustic nonlinear effects to generate nonlinear components) (Fig 5a).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify the Jinde to have the contactless wave generator is a nonlinear wave generator configured to generate a nonlinear acoustic wave or a nonlinear mechanical wave based on the teachings of Hashiba, because doing so may maximize energy-use efficiency, as recognized by Hashiba [0056].

Regarding claim 2, Jinde in view of Hashiba teach all the limitations of claim 1, and Jinde further teaches the nonlinear wave generator is configured to generate the acoustic wave or the nonlinear mechanical wave so that upon contacting the eye the at least one surface wave is generated as a membrane wave ([0014], ultrasonic surface wave is generated in a membrane of a cornea, therefore it is a membrane wave).

Regarding claim 3, Jinde in view of Hashiba teach all the limitations of claim 1, and Jinde further teaches,
The nonlinear wave generator is configured to generate the acoustic wave or the nonlinear mechanical wave so that upon contacting the eye [0016], the acoustic wave or the 
Said wave detector (13) is configured to detect the resonant vibrations from the detection distance from the eye ([0016], sensor 13 can detect the reflected, received ultrasonic wave from eye E comprising the phase difference of the incident and reflected waves); and
Said intraocular pressure measurement unit is configured to determine the pressure information of the eye based on the surface wave information and the resonance information ([0025], 82 and 83 extract a phase difference from the incident and reflected waves), the intraocular pressure measurement unit configured to determine pressure information of the eye based on said surface wave information and provide the determined pressure information of the eye as an output of the intraocular pressure measurement arrangement ([0025], arithmetic and control section 70 determines IOP based on the detected phase difference between the incident and reflected waves).

Regarding claim 7, Jinde in view of Hashiba teach all the limitations of claim 1, and Jinde further teaches the arrangement comprises means for controlling at least one distance among an excitation distance and a detection distance ([0014-0015], housing can be moved in a back-and-forth direction that changes the working distance of the excitation and detection distance).



Regarding claim 9, Jinde in view of Hashiba teach all the limitations of claim 2, and Jinde further teaches the wave detector (13) is configured to detect the resonance vibrations based on detection of a first arriving signal (FAS) ([0016], wave detector 13 is configured to detect the resonance vibrations from a first ultrasonic signal to arrive to it (a reflected wave, a received wave)).

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jinde in view of Hashiba as applied to claim 1 above, and further in view of US 20040193033 A1 to Badehi, et al. (cited in previous Office Action, hereinafter Badehi).
Regarding claim 4, Jinde in view of Hashiba teach all the limitations of claim 1, however Jinde in view of Hashiba do not teach the wave detector comprises at least one interferometer.
Badehi teaches a wave detector comprises at least one interferometer [0079] (Fig 6).
Jinde of the Jinde/Hashiba combination teaches a wave detector coupled to a means for detecting a phase [0025]. Badehi teaches a wave detector comprising an interferometer coupled to a means for phase detection [0079] (Fig 6). It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to substitute the wave detector of Jinde of the Jinde/Hashiba combination to have the wave detector comprise an interferometer as described in Badehi, because both wave detectors can be coupled to a phase detector.


Badehi teaches a structure equivalent to a nonlinear wave generator (frequency generator coupled to force wave emitter) configured for producing surface waves of plural frequencies from a first distance to an eye of a patient in response to at least one of the patient heartbeat (blood-pulse) and breathing [0083] (Fig 6).
It would have been obvious to one of ordinary skill in the art to modify Jinde in view of Hashiba to incorporate the teachings of Badehi to configure the nonlinear wave generator to respond to at least one of a patient heartbeat and breathing, because doing so would enable the device to determine phases for determining an appropriate vibration model for characterization of intraocular pressure (IOP), as recognized by Badehi [0052, 0083].

Claims 5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jinde in view of Hashiba as applied to claim 1 above, and further in view of US 6694173 B1 to Bende, et al. (cited in previous Office Action, hereinafter Bende).
Regarding claim 5, Jinde in view of Hashiba teach all the limitations of claim 1, however Jinde in view of Hashiba do not teach the contactless nonlinear wave generator comprises a spark gap, the spark gap producing the nonlinear mechanical waves.
Bende teaches a contactless nonlinear wave generator (by producing a shock wave) comprises a spark gap [col 5, ln 30-39], the spark gap producing nonlinear mechanical waves (by producing a shock wave) [col 5, ln 30-39] (Fig 1).


Regarding claim 11, Jinde in view of Hashiba teach all the limitations of claim 1, however Jinde in view of Hashiba do not teach a means to generate a plasma burst as the source for producing the nonlinear mechanical waves.
Bende teaches a means to generate a plasma burst as a source for producing nonlinear mechanical waves [col 5, ln 30-39].
It would have been obvious to one of ordinary skill in the art to modify Jinde in view of Hashiba to incorporate the teachings of Bende to comprise a means to generate a plasma burst as a source for producing the nonlinear mechanical waves, because doing so would enable the device to destroy tissue in a photoablation procedure for vision corrective surgery, as recognized by Bende [abstract, col 5, ln 30-39].

Regarding claim 12, Jinde in view of Hashiba teach all the limitations of claim 1, however Jinde in view of Hashiba does not teach a means to generate a chemical reaction as a further source for producing the nonlinear mechanical waves.
Bende teaches a means to generate a chemical reaction as a further source for producing nonlinear mechanical waves [col 4, ln 42-53].
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jinde in view of Hashiba as applied to claim 1 above, and further in view of US 20110118609 A1 to Goldshleger, et al. (hereinafter Goldshleger).
Regarding claim 6, Jinde in view of Hashiba teach all the limitations of claim 1, however Jinde in view of Hashiba do not teach the wave detector is configured to detect at least in two different detection locations in order to improve measurement accuracy and to obtain higher signal-to-noise ratio.
Goldshleger teaches a wave detector (210) is configured to detect at least in two different detection locations (points along arc 241 and arc 242) in order to improve measurement accuracy and to obtain higher signal-to-noise ratio ([0083-0085], “in order to improve measurement accuracy and to obtain higher signal-to-noise ratio” is interpreted as intended use, wherein if the prior art comprises the structure capable of performing the “intended use,” then it meets the limitations of the claim. Goldshleger teaches the intended use by comprising a wave detector configured to detect at least in two different detection locations) (Fig 4A).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Jinde in view of Hashiba to have the wave detector configured to detect at least in two different detection locations in order to improve measurement accuracy and .

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791